BAR ADMISSIONS PROCEEDING. PER CURIAM 1 ] Petitioner applied to take and successfully passed the Louisiana Bar Examination. However, the Committee on Bar Admissions (“Committee”) subsequently declined to certify petitioner for admission to the bar based on facts and circumstances pertaining to the neglect of his financial responsibilities. Petitioner then applied to this court, seeking admission. We denied the application, with the provision that he could not reapply for admission for a period of three months, “and only after providing documentation that he has made arrangements to satisfy his financial responsibilities.” In re: Committee on Bar Admissions CFN-945794, 15-2299 (La. 2/5/16), 183 So.3d 507 One year later, petitioner filed the instant petition, representing that he had obtained an order of discharge in bankruptcy of the debts cited by the Committee. We remanded the matter to the Committee on Bar Admissions Panel on Character and Fitness to conduct an investigation and appointed a commissioner to take character and fitness evidence. During the proceedings, petitioner introduced evidence that although some of his debts had been discharged in bankruptcy due to circumstances beyond his' control,he had reaffirmed other' debts, including his vehicle and an office building. Furthermore, petitioner introduced evidence that he had entered into a monthly payment arrangement with his student loan creditor. Petitioner also introduced evidence that he had made payments to the IRS to satisfy 12a portion of a federal tax lien against him and had entered into a monthly installment agreement with the IRS to satisfy the remaining sum due. Thereafter, the commissioner filed his report with this court, recommending petitioner be admitted to the practice of law. Neither party objected to this recommendation. Considering the commissioner’s recommendation and the entire' record of this proceeding, we conclude petitioner is eligible to be conditionally admitted to the practice of law in Louisiana, subject to a probationary period of three years. During this period, petitioner shall provide evidence to the Office of Disciplinary Counsel, on at least a quarterly basis, demonstrating that (1) he is timely repaying his student loans in accordance with his agreement with the creditor; (2) he is making monthly payments to the IRS in accordance with the provisions of his installment agreement; and (3) he is otherwise making a good faith effort to satisfy his financial obligations. Should petitioner fail to comply with these conditions, or should he commit any misconduct during the period of probation, ■ his conditional right to practice may be terminated or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement. CONDITIONAL ADMISSION GRANTED.